Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/11/2020.
Claims 1, 5-6, 10-13, 23, 34 have been amended.
Claims 47-53 have been added. 
Claims 3-4, 8-9, 42 have been cancelled.
Claims 1, 5-6, 10-23, 25-40, 43-53 are pending in the instant application.
Claims 5-6, 14-15, 17-18, 21-23, 25-40, 43-46 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claims 1, 10, 12-13, 16, 20, 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEINBERGER et al (US 2017/0354755).
WEINBERGER teaches a composition comprising of: 20% (see [0210], Table 2) of hollow glass microspheres (see abstract), which are commercially available from 3M (see [0051]) and appears to be the same vendor used by Applicant, made of borosilicate glass (see [0055]; and Applicant’s specification at [0028], [0035], and [0057]) and reads on hollow SiO2 glass shell encapsulating a gas, such as 100% air; xanthan gum (see [0133]) or polyvinylpyrrolidone (see [0175]), which reads on suspending agent; aqueous composition (see [0169]; and [0210], Table 2), such as suspension (see [0169]); water medium (see [0171]), which reads on aqueous vehicle. Additional disclosures include: composition can be used for tissue augmentation or biomedical application (see title), such as delivery of cargos on demand (see abstract), such as diagnostic agents (see 
The reference does not specifically teach adding the amount of suspending agent as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as suspending the glass particles.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach storage/dosage volume of 800-1500mL as claimed by Applicant.  The storage volume for a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal storage volume in order to best 
Note, the prior art’s hollow borosilicate glass microsphere would inherently have the same chemical/physical properties, such as 80:140 kVp CT number ratio and specific gravity as claimed by Applicant and be capable of tunable contrast, because it’s the same ingredient as claimed by Applicant, unless proven otherwise.
Note, the CT is not part of the composition.

Claims 1, 10-13, 16, 19-20, 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEINBERGER et al (US 2017/0354755) in view of 3M (https://multimedia.3m.com/mws/media/491551O/3mtm-im30k-hi-strength-glass-bubbles-tech-info.pdf (downloaded on 06/07/2020) and Applicant’s specification.
As discussed above, WEINBERGER teaches Applicant’s invention.
WEINBERGER does not teach the specific gravity of the hollow glass microspheres from 3M.
3M teaches iM30K glass bubbles are “hollow spheres with thin walls” made of “borosilicate glass”, 18 microns diameter, and has a true density of 0.60. Note, 3M does not disclosed if the microspheres encapsulate a gas or has a partial vacuum; however, it’s the same hollow silica microsphere used by Applicant and would inherently have the same features.  

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hollow glass microspheres from 3M, such as iM30K, which inherently has a specific gravity of 0.60. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because WEINBERGER teaches these hollow borosilicate glass microspheres are available from 3M.
Note, claim 1 recitation of “oral delivery to a subject contemporaneous with a CT imaging procedure performed on the abdomen of a said subject” appears to be an intended use, which would be critical in method claims, but not in composition claims.
 Note, the prior art’s hollow borosilicate glass microsphere would inherently have the same chemical/physical properties, such as 80:140 kVp CT number ratio and specific gravity as claimed by Applicant and be capable of tunable contrast, because it’s the same ingredient as claimed by Applicant, unless proven otherwise.
Note, the CT is not part of the composition.

Claims 1, 10-13, 16, 19-20, 49, 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIBERMAN et al (Hollow silica and silica-boron nano/microparticles for contrast-enhanced ultrasound to detect small tumors. Biomaterials 33 (2012) 5124-5129) in view of UNGER et al (6,146,657).
nd col); 2um diameter (see pg. 5125, 2nd col), which reads on about 5um; phosphate buffer solution (see pg. 5125, 2nd col), which means the injected composition is a suspension and in an aqueous vehicle.
LIBERMAN does not teach using a suspending agent.
UNGER teaches a gaseous lipid suspension used in ultrasound (see abstract). Additional disclosures include: those skilled in the art would recognize a wide range of additive amounts, such as suspending agent (see col. 14, line 36-40) and stabilizing agents, such as xanthan gum and cellulose (see col. 12, line 60); viscosity modifiers (see col. 13, line 42); osmolarity agents (see col. 14, line 11).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a suspending/stabilizing agent, such as xanthan gum. The person of ordinary skill in the art would have been motivated to make those modifications, because it would keep the microspheres from falling out of suspension, and reasonably would have expected success because these are commonly used additives in the pharmaceutical field.
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have 
The references do not specifically teach storage/dosage volume of 800-1500mL as claimed by Applicant.  The storage volume for a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal storage volume in order to best achieve the desired results, such as storing the filler composition in a bulk 1L storage container for easy transportation or bulk buying, such as commonly found at Costco with large containers of laundry detergent, mouth wash, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of storage/dosage amount would have been obvious at the time of Applicant's invention. 
Note, claim 1 recitation of “oral delivery to a subject contemporaneous with a medical imaging procedure performed on the abdomen of a said subject” appears to be an intended use, which would be critical in method claims, but not in composition claims. 
Note, the prior art’s hollow borosilicate glass microsphere would inherently have the same chemical/physical properties, such as 80:140 kVp CT number ratio and specific gravity as claimed by Applicant and be capable of tunable contrast, because it’s the same ingredient as claimed by Applicant, unless proven otherwise.
.

Claims 1, 10-13, 16, 19-20, 47-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al (Nonporous Silica Nanoparticles for Nanomedicine Application. Nano Today. 2013 June; 8(3): 290–312) in view of in view of 3M (https://multimedia.3m.com/mws/media/491551O/3mtm-im30k-hi-strength-glass-bubbles-tech-info.pdf (downloaded on 06/07/2020), Applicant’s specification and TROGLER et al (US 2015/0273061) and UNGER (US 6,146,657).
TANG teaches the prior art had known of using hollow silica nanoparticles have emerged as promising alternatives to organic systems for a wide range of biomedical applications (see pg. 1-2, under Introduction; Fig. 2 and Fig. 3b and 3c), such as drug delivery (see pg. 4) and ultrasound imaging (see pg. 12). Additional disclosures include: silica nanoparticles encapsulating Cy5 dye, which is another contrasting agent, and radioiodine, which is another contrasting agent (see pg. 12).
TANG does not teach using a hollow silica with the chemical/physical properties as claimed by Applicant; or the details of making a pharmaceutical/diagnostic composition using hollow silica microspheres.
3M teaches iM30K glass bubbles are “hollow spheres with thin walls” made of “borosilicate glass”, 18 microns diameter, and has a true density of 0.60. Note, 3M does not disclosed if the microspheres encapsulate a gas or has a partial vacuum; however, it’s the same hollow silica microsphere used by Applicant and would inherently have the same features.  

	TROGLER teaches silica nanoshells for ultrasonic imaging (see title) in a suspension form (see [0042]; [0101]) composition. Additional disclosures include: aqueous solutions (see [0094]); cellulose (see [0094]), which reads on suspending agent; orally administered (see [0101]).
UNGER teaches a gaseous lipid suspension used in ultrasound (see abstract). Additional disclosures include: those skilled in the art would recognize a wide range of additive amounts, such as suspending agent (see col. 14, line 36-40) and stabilizing agents, such as xanthan gum and cellulose (see col. 12, line 60); viscosity modifiers (see col. 13, line 42); osmolarity agents (see col. 14, line 11).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hollow glass microspheres from 3M, such as iM30K, which inherently has all the chemical/physical properties as claimed by Applicant. The person of ordinary skill in the art would have been motivated to make those modifications, because it’s easier to buy the commercially available product than making it, and reasonably would have expected success because TANG teaches the prior art had known of using hollow silica particles for drug delivery and imaging.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a suspending/stabilizing agent, such as xanthan gum, in an aqueous suspension composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would keep the microspheres 
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as enhancing the imaging.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
The references do not specifically teach storage/dosage volume of 800-1500mL as claimed by Applicant.  The storage volume for a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal storage volume in order to best achieve the desired results, such as storing the filler composition in a bulk 1L storage container for easy transportation or bulk buying, such as commonly found at Costco with large containers of laundry detergent, mouth wash, etc.  Thus, absent some 
Note, claim 1 recitation of “oral delivery to a subject contemporaneous with a medical imaging procedure performed on the abdomen of a said subject” appears to be an intended use, which would be critical in method claims, but not in composition claims. 
Note, the prior art’s hollow borosilicate glass microsphere would inherently have the same chemical/physical properties, such as 80:140 kVp CT number ratio and specific gravity as claimed by Applicant and be capable of tunable contrast, because it’s the same ingredient as claimed by Applicant, unless proven otherwise.
Note, the CT is not part of the composition.

Response to Arguments
Applicant argues that Weinberger combined with 3M is silent on the characteristics of enteric formulations, CT contrast media, and the properties of a CT contrast medium that is capable of functioning as a positive, neutral and negative contrast medium. Weinberger provides no guidance on the parameters of a unit dosage format of an enteric CT contrast medium based on hollow SiO2 spheres. In fact, Weinberger provides very little guidance in the form of practical examples on the parameters of the disclosed injectable formulations appropriate for tissue augmentation (fillers). 3M Media is an online product brochure discussing certain properties and many uses of the 3M glass particles. This brochure does not disclose the particles as appropriate for enteric administration or as being of use for any purpose whatsoever when so administered.

Applicant argues that Weinberger is directed to injectable formulations of use in tissue augmentation (fillers). The essential function of the formulations of Weinberger is that they remain at the site at which they are injected. If they were to rapidly diffuse from the point of administration, their purpose and function would be destroyed. In contrast, the formulations of the invention as presently claimed are designed to rapidly diffuse from the point of administration and to achieve distribution in the gastrointestinal tract of the subject to whom they are administered.
The Examiner finds this argument unpersuasive, because WEINBERGER also teaches the composition can be used for biomedical application (see title), such as diagnostic.
Applicant argues that Weinberger uses large quantities of a gel forming additive, e.g., hydroxymethylcellulose to prevent the formulation from diffusing from its point of injection. The few disclosures of exemplary formulations are found in Weinberger at [0017]. Each of the disclosed formulations of Weinberg's invention in Table I (Band C) includes a large amount of a medium density methylhydroxycellulose gel. Composition B includes 80% of the glass microspheres, which is 30% higher than the top of Applicant's claimed range, and 20% medium density methylhydroxycellulose gel. Composition C includes 40% of the glass microspheres, and 60% medium density methylhydroxycellulose gel. Both of these formulations are ''fillers" designed to remain at 
The Examiner finds this argument unpersuasive, because WEINBERGER teaches the composition can also be a solution or suspension, and can also be used for diagnostic.
Applicant argues that in addressing the amount of the composition to be administered by injection: Syringes useful for administering the glass microsphere composites include any syringe known in the art capable of delivering viscous dermal filler compositions. The syringes generally have an internal volume of about 0.4 mL to about 3 mL, more preferably between about 0.5 mL and about 1.5 mL. [0199] In contrast, Applicant's formulation is intended to be enterically administered in a unit dosage format of from about 800 mL to about 1500 mL,fully two to three orders of magnitude greater than the injected volume of the Weinberger formulations. Were the formulations of Weinberger modified as proposed to achieve the instantly claimed invention, being in such a large volume they would diffuse rapidly from their site of administration, this would destroy the purpose and function of the Weinberger invention. Moreover, as the Weinberger compositions are ''fillers", the administration of from about 800 mL to about 1500 mL would cause grave patient discomfort, and result in deformity. Similarly, were Applicant's enteric contrast agents formulated to function as those in Weinberger, they would not function for their intended purpose, because they would be difficult to swallow administered to a subject at a single point in time, approximately contemporaneous with an imaging study. Finally, as the references are silent on parameters for enterically administered contrast agents, they cannot recognize the volume administered or the presence or the amount of suspending agent as being result-effective.
The Examiner finds this argument unpersuasive, because the composition can be stored in bulk containers that can allow multiple doses. Additionally, WEINBERGER teaches the composition can be used for diagnostic applications.  Note, administered to a subject at a single point in time and enterically administered contrast agents, are a method of use application which is not limited in composition claims.
Applicant argues that Liberman is silent on the use of the particulate formulation as a contrast agent for CT. Moreover, being directed to a parenteral formulation for breast tumor diagnosis, Liberman is silent regarding enteric administration or any of the parameters for an enteric formulation set forth in Applicant's claims. The Office acknowledges that Liberman fails to suggest the use of a suspending agent and relies on Unger to supply this missing disclosure. Applicant respectfully asserts that this reliance is misplaced and that, even were they properly combined, Liberman combined with Unger does not teach Applicant's claimed invention.
The Examiner finds this argument unpersuasive, because Applicant is again arguing method of use, whereas Applicant is claiming a composition.

The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a suspending/stabilizing agent, such as xanthan gum. The person of ordinary skill in the art would have been motivated to make those modifications, because it would keep the microspheres from falling out of suspension, and reasonably would have expected success because these are commonly used additives in the pharmaceutical field.
Applicant argues that Tang discloses hollow silica nanoparticles. Though this reference notes the existence of CT as one of a list of imaging modalities, it provides no 
The Examiner finds this argument unpersuasive, because the teaching of TANG is not limited to the examples, similar to Applicant’s claims are not limited to Applicant’s examples. Additionally, enteric administration is a method of use argument, whereas Applicant’s claims are directed to a composition.
Applicant argues that the Office cites to paragraphs that are general boilerplate and do not disclose or suggest any of the amounts claimed in the current composition. This reference is silent regarding the amounts of particles within or the volume of the instantly claimed formulation. The reference is silent regarding the amount of the suspending agent set forth in the claims.
The Examiner finds this argument unpersuasive, because as discussed in the rejection, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a suspending/stabilizing agent, such as xanthan gum, in an aqueous suspension composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would keep the microspheres from falling out of suspension and in a composition form capable for administering to a patient, and reasonably would have expected success because these are commonly used additives and composition forms in the pharmaceutical field. The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective 
Applicant argues that regarding new claims 47, 48, 50 and 51 the proposed combination is silent regarding an enteric CT contrast agent based on silica microspheres, which also includes a second contrast agent, which is other than a silica microsphere.

Applicant argues that the combination does not disclose or suggest a unit dosage formulation of an enteric CT agent that is capable of providing tunable positive, negative and neutral contrast at CT.
The Examiner finds this argument unpersuasive, because the prior art has the same ingredients as claims by Applicant and would be capable of the method of use of a unit dosage formulation of enteric CT agent.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618